 
[logo.jpg]
 
December 12, 2008
 
Mr. Kim S. Price
President and Chief Executive Officer
c/o Citizens South Banking Corporation
519 South New Hope Road
Gastonia, North Carolina 28054-4040
 
Deal Mr. Price:
 
Citizens South Banking Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
 
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:
 
 
(1)
No Golden Parachute Payments. The Company is prohibiting any golden parachute
payment to you during any “CPP Covered Period.” A “CPP Covered Period” is any
period during which (A) you are a senior executive officer and (B) Treasury
holds an equity or debt position acquired from the Company in the CPP.

 
 
(2)
Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 
 
(3)
Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) either currently or hereinafter
in effect and including all amendments thereto (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2).

 
UST Sequence No. 195

--------------------------------------------------------------------------------

519 South New Hope Road
Gastonia, North Carolina 28054-4040     (704)  868-5200
Fax: (704) 868-2192

Post Office Box 2249   Gastonia,   North Carolina 28053-2249



--------------------------------------------------------------------------------


 
Kim S. Price
December 12, 2008
Page 2
 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.
 
(4)
Definitions and Interpretation. This letter shall be interpreted as follows:

 
 
•
“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA.

 
 
•
“Golden parachute payment” is used with same meaning as in Section 111(b)(2)(C)
of EESA.

 
 
•
“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.

 
 
•
The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

 
 
•
The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 
 
•
Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

 
(5)
Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of North Carolina. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile will be deemed an
original signature.

 
UST Sequence No.195
 
 

--------------------------------------------------------------------------------

 
 
Kim S. Price
December 12, 2008
Page 3


The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.


Yours sincerely,
 
CITIZENS SOUTH BANKING CORPORATION
   
By:
/s/ Paul L. Teem, Jr.
Name:
Paul L. Teem, Jr.
Title:
Executive Vice President, Chief
 
Administrative Officer and Secretary



Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
 
/s/ Kim S. Price
Kim S. Price
Date: December 12, 2008

 
UST Sequence No.195
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
December 12, 2008
 
Gary F. Hoskins
Executive Vice President, Treasurer
and Chief Financial Officer
c/o Citizens South Banking Corporation
519 South New Hope Road
Gastonia, North Carolina 28054-4040
 
Dear Gary,
 
Citizens South Banking Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
 
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:
 
 
(1)
No Golden Parachute Payments. The Company is prohibiting any golden parachute
payment to you during any “CPP Covered Period.” A “CPP Covered Period” is any
period during which (A) you are a senior executive officer and (B) Treasury
holds an equity or debt position acquired from the Company in the CPP.

 
 
(2)
Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 
 
(3)
Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) either currently or hereinafter
in effect and including all amendments thereto (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2).

 
UST Sequence No. 195

--------------------------------------------------------------------------------

519 South New Hope Road
Gastonia, North Carolina 28054-4040     (704)  868-5200
Fax: (704) 868-2192

Post Office Box 2249   Gastonia,   North Carolina 28053-2249
 
 
 

--------------------------------------------------------------------------------

 

Gary F. Hoskins
December 12, 2008
Page 2
 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.
 
(4)
Definitions and Interpretation. This letter shall be interpreted as follows:

 
 
•
“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA.

 
 
•
“Golden parachute payment” is used with same meaning as in Section 111(b)(2)(C)
of EESA.

 
 
•
“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.

 
 
•
The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

 
 
•
The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 
 
•
Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

 
 
(5)
Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of North Carolina. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile will be deemed an
original signature.

 
UST Sequence No. 195
 
 

--------------------------------------------------------------------------------

 


Gary F. Hoskins
December 12, 2008
Page 3


The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.


Yours sincerely,
 
CITIZENS SOUTH BANKING CORPORATION
   
By:
/s/ Kim S. Price
Name:
Kim S. Price
Title:
President and Chief Executive Officer



Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
 
/s/ Gary F. Hoskins
Gary F. Hoskins
Date: December 12, 2008

 
UST Sequence No. 195
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
December 12, 2008
 
Daniel M. Boyd, IV
Executive Vice President and Chief Operating Officer
c/o Citizens South Banking Corporation
519 South New Hope Road
Gastonia, North Carolina 28054-4040
 
Dear Daniel,
 
Citizens South Banking Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
 
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:
 
 
(1)
No Golden Parachute Payments. The Company is prohibiting any golden parachute
payment to you during any “CPP Covered Period.” A “CPP Covered Period” is any
period during which (A) you are a senior executive officer and (B) Treasury
holds an equity or debt position acquired from the Company in the CPP.

 
 
(2)
Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 
 
(3)
Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) either currently or hereinafter
in effect and including all amendments thereto (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (l) and (2).

 
UST Sequence No. 195

--------------------------------------------------------------------------------

519 South New Hope Road
Gastonia, North Carolina 28054-4040     (704)  868-5200
Fax: (704) 868-2192

Post Office Box 2249   Gastonia,   North Carolina 28053-2249
 
 
 

--------------------------------------------------------------------------------

 
 
Daniel M. Boyd, IV
December 12, 2008
Page 2
 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.
 
(4)
Definitions and Interpretation. This letter shall be interpreted as follows:

 
 
•
“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA.

 
 
•
“Golden parachute payment” is used with same meaning as in Section 111(b)(2)(C)
of EESA.

 
 
•
“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.

 
 
•
The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

 
 
•
The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 
 
•
Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

 
 
(5)
Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of North Carolina. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile will be deemed an
original signature.

 
UST Sequence No. 195
 
 

--------------------------------------------------------------------------------

 

Daniel M. Boyd, IV
December 12, 2008
Page 3


The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.


Yours sincerely,
 
CITIZENS SOUTH BANKING CORPORATION
   
By:
/s/ Kim S. Price
Name:
Kim S. Price
Title:
President and Chief Executive Officer



Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
 
/s/ Daniel M. Boyd, IV
Daniel M. Boyd, IV
Date: December 12, 2008

 
UST Sequence No. 195
 
 

--------------------------------------------------------------------------------

 

[logo.jpg]


 
December 12, 2008
 
Ira M. Flowe, Jr.
Senior Vice President
c/o Citizens South Banking Corporation
519 South New Hope Road
Gastonia, North Carolina 28054-4040
 
Dear Ira,
 
Citizens South Banking Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
 
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:
 
 
(1)
No Golden Parachute Payments. The Company is prohibiting any golden parachute
payment to you during any “CPP Covered Period.” A “CPP Covered Period” is any
period during which (A) you are a senior executive officer and (B) Treasury
holds an equity or debt position acquired from the Company in the CPP.

 
 
(2)
Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 
 
(3)
Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) either currently or hereinafter
in effect and including all amendments thereto (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2).

 
UST Sequence No. 195

--------------------------------------------------------------------------------

519 South New Hope Road
Gastonia, North Carolina 28054-4040     (704)  868-5200
Fax: (704) 868-2192

Post Office Box 2249   Gastonia,   North Carolina 28053-2249

 
 

--------------------------------------------------------------------------------

 
 
Ira M. Flowe, Jr.
December 12, 2008
Page 2
 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.
 
(4)
Definitions and Interpretation. This letter shall be interpreted as follows:

 
 
•
“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA.

 
 
•
“Golden parachute payment” is used with same meaning as in Section 111(b)(2)(C)
of EESA.

 
 
•
“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.

 
 
•
The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

 
 
•
The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 
 
•
Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

 
 
(5)
Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of North Carolina. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile will be deemed an
original signature.

 
UST Sequence No. 195
 
 

--------------------------------------------------------------------------------

 
 
Ira M. Flowe, Jr.
December 12, 2008
Page 3


The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.


Yours sincerely,
 
CITIZENS SOUTH BANKING CORPORATION
   
By:
/s/ Kim S. Price
Name:
Kim S. Price
Title:
President and Chief Executive Officer



Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
 
/s/ Ira M. Flowe, Jr.
Ira M. Flowe, Jr.
Date: December 12, 2008

 
UST Sequence No. 195
 
 

--------------------------------------------------------------------------------

 

[logo.jpg]
 
December 12, 2008
 
Paul L. Teem, Jr.
Executive Vice President, Chief
Administrative Officer and Secretary
c/o Citizens South Banking Corporation
519 South New Hope Road
Gastonia, North Carolina 28054-4040
 
Dear Paul,
 
Citizens South Banking Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
 
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:
 
 
(1)
No Golden Parachute Payments. The Company is prohibiting any golden parachute
payment to you during any “CPP Covered Period.” A “CPP Covered Period” is any
period during which (A) you are a senior executive officer and (B) Treasury
holds an equity or debt position acquired from the Company in the CPP.

 
 
(2)
Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 
 
(3)
Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) either currently or hereinafter
in effect and including all amendments thereto (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (I) and (2).

 
UST Sequence No. 195

--------------------------------------------------------------------------------

519 South New Hope Road
Gastonia, North Carolina 28054-4040     (704)  868-5200
Fax: (704) 868-2192

Post Office Box 2249   Gastonia,   North Carolina 28053-2249

 
 

--------------------------------------------------------------------------------

 
 
Paul L. Teem, Jr.
December 12, 2008
Page 2
 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.
 
(4)
Definitions and Interpretation. This letter shall be interpreted as follows:

 
 
•
“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA.

 
 
•
“Golden parachute payment” is used with same meaning as in Section 111(b)(2)(C)
of EESA.

 
 
•
“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.

 
 
•
The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

 
 
•
The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 
 
•
Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

 
 
(5)
Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of North Carolina. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile will be deemed an
original signature.

 
UST Sequence No. 195
 
 

--------------------------------------------------------------------------------

 
 
Paul L. Teem, Jr.
December 12,2008
Page 3
 
The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.
 
Yours sincerely,
 
CITIZENS SOUTH BANKING CORPORATION
   
By:
/s/ Kim S. Price
Name:
Kim S. Price
Title:
President and Chief Executive Officer



Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
 
/s/ Paul L. Teem, Jr.
Paul L. Teem, Jr.
Date: December 12, 2008

 
UST Sequence No. 195
 
 

--------------------------------------------------------------------------------

 